LEWIS, Judge,
concurring in part and dissenting in part:
I agree with my brothers in their disposition of the multiplicity issue. We part company, however on that involving the admissibility of the appellant’s statement to the military police investigator. My disagreement is solely in interpreting the facts to be applied to the test formulated by Rhode Island v. Innis, 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980), and Brewer v. Williams, 430 U.S. 387, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977).
The investigator’s remark to the appellant quoted by the majority was not reasonably likely to elicit an incriminating re*840sponse from the suspect then and there. Nor did the investigator subjectively believe it would. R. 14. By any test, it was designed to precipitate a “foot-race” to the prosecutor (not even to the police) after the suspect had seen an attorney. The entire tenor of the remark dealt with people offering “deals” or “copping” pleas with the prosecutor, a practice this suspect (an experienced 28-year old military policeman with a GT score of 141 and one year of college education) clearly must have known was lawyers’ business.
I would hold that the appellant’s ensuing statement was spontaneous, was not elicited in violation of the Innis and Brewer standard and reflected a free, knowing and intelligent waiver under Military Rule of Evidence 306(g)(1).
Because of my brothers’ disposition of the statement issue, I too do not reach the sufficiency of evidence issue.
TO THE JUDGES OF THE UNITED STATES COURT OF MILITARY APPEALS:
1. Pursuant to Article 67(b)(2), Uniform Code of Military Justice, the record of trial and decision of the United States Army Court of Military Review in the above-entitled case are forwarded for review.
2. After appellee entered mixed pleas, a special court-martial composed of officer members convicted him of conspiracy to sell marijuana in the hashish form, wrongful possession (two specifications), transfer, and sale of marijuana in the hashish form, violations of Articles 81 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 881 and 934. The convening authority approved the adjudged sentence of a bad conduct discharge, confinement for three months, forfeiture of $334.00 pay per month for three months, and reduction to Private E-l. The United States Army Court of Military Review set aside Charge I and its specification (conspiracy), affirmed the remaining findings of guilty, and affirmed the sentence. United States v. Hartsock, 14 M.J. 837, S.P.C.M. 16545 (A.C.M.R. 23 September 1982).
3. It is requested that action be taken with respect to the following issue:
WHETHER THE UNITED STATES ARMY COURT OF MILITARY REVIEW CORRECTLY APPLIED RHODE ISLAND v. INNIS, 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980), IN ITS DETERMINATION THAT APPELLEE WAS INTERROGATED.
/s/ Hugh J. Clausen
HUGH J. CLAUSEN
Major General, USA
The Judge Advocate General
Received a copy of the foregoing Certificate of Review this 7th day of October, 1982.
/s/ John T. Edwards_ /s/ R. Rex Brookshire II_
Appellate Government Counsel Appellate Defense Counsel
U.S. Army Legal Service Agency U.S. Army Legal Service Agency
5611 Columbia Pike 5611 Columbia Pike
Falls Church, Virginia 22041 Falls Church, Virginia 22041